Case: 14-14187    Date Filed: 06/10/2015   Page: 1 of 5


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                          ________________________

                                No. 14-14187
                            Non-Argument Calendar
                          ________________________

                      D. C. Docket No. 1:13-cv-02218-TWT

DELTA CAB ASSOCIATION, INC.,
WORKESHET CHERINET WMICHAEL,

                                                              Plaintiffs-Appellants,

                                      versus

CITY OF ATLANTA, GEORGIA,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                  (June 10, 2015)

Before TJOFLAT, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:

      Plaintiffs Delta Cab Association, Inc. (“Delta”), and Workeshet Cherinet

Wmichael challenge the constitutionality of the City of Atlanta’s (“Atlanta”)
              Case: 14-14187     Date Filed: 06/10/2015   Page: 2 of 5


taxicab ordinances. Plaintiffs claim that the ordinances violate the Equal

Protection clause and the Due Process clause of the Fourteenth Amendment. The

city ordinances pass constitutional muster and, as applied, do not violate the

Plaintiffs’ rights. Therefore, we affirm the district court’s grant of summary

judgment in favor of Atlanta.

       Delta is a corporation owned by taxicab drivers, one of whom is Wmichael.

Atlanta’s Bureau of Taxicabs and Vehicles for Hire regulates taxicabs pursuant to

Atlanta City Ordinance Chapter 162. Atlanta requires that a taxicab company must

have a permit to operate, and to obtain a permit, must own or lease at least 25

taxicabs. Each individual vehicle must also possess a Certificate of Public

Necessity and Convenience (“CPNC”). Atlanta limits the total number of CPNCs

to 1600. Currently, 1555 CPNCs are outstanding and the City possesses 45 more

that it could issue. Delta owns none of the outstanding CPNCs.

      The district court concluded that the Plaintiffs failed to show the requisite

property interest to support a procedural due process claim and that Plaintiffs are

treated no differently than other non-CPNC holders. Furthermore, the ordinance

scheme is rationally related to municipal control of the taxicab industry and serves

a legitimate government interest. On appeal, Plaintiffs argue that Atlanta has

systematically failed to enforce the ordinances equally as to both CPNC and non-

CPNC holders. Plaintiffs also argue that two property interests exist in this case:


                                          2
               Case: 14-14187     Date Filed: 06/10/2015    Page: 3 of 5


(1) their alleged entitlement to the granting of a CPNC; and (2) Plaintiffs’ right to

compete and own their own taxi company in Atlanta. We review these issues of

constitutional law de novo. Maverick Boat Co. v. Am. Marine Holdings, Inc., 418
F.3d 1186, 1191 (11th Cir. 2005).

      A viable due process claim requires proof of “(1) deprivation of a

constitutionally protected property interest; (2) governmental action; (3) and

constitutionally inadequate process.” Miccosukee Tribe of Indians of Fla. v.

United States, 716 F.3d 535, 559 (11th Cir. 2013). The Plaintiffs have presented

no case law to support either of their property interest theories and or to

demonstrate the necessary legitimate claim of entitlement. Doe v. Fla. Bar, 630
F.3d 1336, 1342 (11th Cir. 2011). While Doe may be distinguishable in that the

certification at issue is not necessary to practice law in the same way that a CPNC

is necessary to operate a taxicab company, that case does not create any sort of

entitlement to permits that are required to own or operate a business. See Balt. Air

Transp., Inc. v. Jackson, 419 F. App'x 932, 937 (11th Cir. 2011) (“[N]o

constitutional right is implicated by a complaint that asserts a property interest in

maintaining a business or earning a profit.”). Also, as Atlanta argues, Plaintiffs

complain, not about a permit being taken away, but about their inability to acquire

a permit. This fact cuts against entitlement. Because the Plaintiffs fail to

demonstrate a constitutionally protected property interest, their due process


                                           3
                 Case: 14-14187       Date Filed: 06/10/2015        Page: 4 of 5


challenge fails.

       The Plaintiffs go to great lengths to argue that because Atlanta does not

strictly enforce the ordinances against existing taxicab companies with operating

permits, the city intentionally treats taxicab drivers differently, thus violating the

Equal Protection clause. This argument fails for at least two reasons. First, the

unequal administration of a local statute by local officers “is not a denial of equal

protection unless there is shown to be present in it an element of intentional or

purposeful discrimination.” E & T Realty v. Strickland, 830 F.2d 1107, 1112-13

(11th Cir. 1987). Plaintiffs have failed to demonstrate such intent or purpose

beyond conclusory allegations of anti-competitive behavior. Second, other circuits

have upheld regulations that create barriers to entry for new taxicab companies.

Kan. City Taxi Cab Drivers v. City of Kansas, 742 F.3d 807 (8th Cir. 2013);

Greater Hous. Small Taxicab Co. v. Houston, Tex., 660 F.3d 235 (5th Cir. 2011).

Although the Plaintiffs seek to distinguish these two cases, the regulations at issue

fundamentally operate in the same manner as Atlanta’s ordinances: the laws limit

the number of taxicab permits – thus creating barriers to entry – in the interest of

customer service.

       For the foregoing reasons, 1 the judgment of the district court is


1
       Other arguments raised on appeal by Plaintiffs are rejected without need for further
discussion. For example, the parties disagree about the proper interpretation of City Code
Section 162-97(b). Even if Plaintiffs’ interpretation is correct, that would merely be a matter of
                                                 4
                 Case: 14-14187        Date Filed: 06/10/2015        Page: 5 of 5


       AFFIRMED.




an executive agency’s failure to comply with a local ordinance. Especially in light of the City’s
pattern and practice of following its interpretation, there is no evidence of discriminatory intent.
                                                  5